IN THE UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF NORTH CAROLINA
CIVIL ACTION NO.::

NATIONWIDE MUTUAL FIRE
INSURANCE COMPANY

Plaintiff,

V.
NOTICE OF APPEARANCE
SMOKY MOUNTAIN COUNTRY CLUB
PROPERTY OWNERS ASSOCIATION,
INC., and SMCC CLUBHOUSE, LLC, a
North Carolina Limited Liability Company,

Nm Ne Ne ee ee ee ee ee” ee”

Defendants.

PLEASE TAKE NOTICE that Philip A. Collins of the law firm of Bailey &
Dixon, LLP, will appear as counsel in this action on behalf of Defendant Nationwide Mutual Fire
Insurance Company, and further requests that a copy of any and all future documents, calendars
or other information whatsoever related to this matter, either mailed, faxed, emailed or otherwise
transmitted by the Court or the other attorneys heretofore appearing, be served upon the
undersigned.
This the 23! day of April, 2019.
BAILEY & DIXON, LLP
By: /S/ Philip A. Collins
Philip A. Collins, NC State Bar #29153
Attorneys for Defendant Nationwide Mutual Fire Insurance
Company
Post Office Box 1351
Raleigh, North Carolina 27602-1351

Telephone: (919) 828-0731
Facsimile: (919) 828-6592

E-Mail: pcollins@bdixon.com

Case 5:19-cv-00180-FL Document 3 Filed 05/03/19 Page 1 of 1
